 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

 

Exhibit 10.5

FIRST AMENDMENT TO
May 23, 1997 LICENSE AGREEMENT

The First Amendment to the May 23, 1997 License Agreement (the “1997 License
Agreement”) by and between University of Miami (the “University”) and FibroGen,
Inc., and its Affiliates (the “Company”)(collectively, the “Parties”) is
effective July 29, 1999. Except as otherwise set forth herein, the defined terms
in the 1997 License Agreement shall be incorporated by reference herein.

The Parties hereby agree to amend the 1997 License Agreement as follows:

1.Section 1.4 shall be amended and restated in its entirety to read as follows:
“Patent Rights” shall mean the University’s share of (a) United States Patent
No.

[ * ], United States Patent Application Serial Number [ * ], and the two United
States Patent Applications filed on [ * ] entitled [ * ] for which numbers have
not yet been assigned, (b) any applications filed prior to this date relating to
CTGF, homologs to CTGF, [ * ] and/or methods of use or treatment thereof which
University’s employees are joint or sole inventors thereon or any applications
filed hereafter for which the Company has provided research funding pursuant to
the November 29, 1995 Research Agreement between the Parties, as amended, or any
subsequent funding arrangement between the Parties, (c) and the United States
and foreign patents issuing from said United States and foreign patent
applications collectively, hereinafter referred to as the “Patent Rights Patent
Application”) or later filed domestic or foreign applications based on the said
United States Patents and applications (hereinafter referred to as the “Patent
Rights Patents”) and any continuations, continuations-in-part, divisions,
reissues or extensions of any of the foregoing. In the event that the University
has or acquires any rights to United States Patent Nos. [ * ]; or United States
Patent Application Serial Number [ * ], and foreign application (including PCT
No. [ * ]), continuations, continuations-in-part, divisions, reissues or
extensions thereof, such rights shall be included in “Patent Rights”, “Patent
Rights Patent Application” or “Patent Rights Patents” as appropriate.

2.Section 4.1 (b) shall be amended and restated in its entirety to read as
follows:

(b)(i) Subject to clause (ii) below, Company shall pay University a running
royalty equal to:

(x)[ * ] of Net Sales of any Licensed Products and/or the sale of product
labeled for a Licensed Method use (a “Royalty Product”) in cases other than
specified in (y) or (z),

 

153205147 v1

--------------------------------------------------------------------------------

 

(y)[ * ] of Net Sales of any Royalty Product in the case that such Royalty
Product is also covered by a patent or patent application owned or held by the
University of South Florida .

(z)[ * ] of Net Sales of any Royalty Product in the case that any of the Patent
Rights covering such Royalty Product is jointly owned or held by the Company.

(ii) The applicable running royalty set forth in Section 4.2.(b)(i) may be
reduced by any royalty obligations of the Company to other third parties (except
the University of South Florida) on the sale of Royalty Products; provided,
however that the University’s royalties shall not be offset by more than
seventy-five percent (75%) (i.e. so that the royalty rate may be reduced to [ *
] in (b)(i)(x) or [ * ] in (b)(i)((y) and (z)). In the event that the Company
reduces the royalty to the University pursuant to the foregoing, the Company
must disclose to the University the third party royalty payment and the identity
of such third party.

3.Section 4.1(c) shall be amended and restated in its entirety to read as
follows:

The Company shall pay the University milestone payments on the first Royalty
Product to reach the following milestone in the first major country (United
States, Japan, U.K., France, Italy, Spain or Germany):

 

Upon acceptance of an IND with the FDA or
commencement of any human clinical trial

 

$

50,000

Upon successful completion of Phase II in the U.S. (or
comparable foreign clinical trial)

 

$

100,000

Upon written notice of FDA (or comparable foreign body)
approval for marketing

 

$

[ * ]

 

In no event shall the foregoing be construed to require the Company to pay any
of the above milestones the University more than once.

In addition, the Company shall pay the University $[ * ] for any subsequent
approval by the first of the FDA or comparable foreign body in a major country
for an additional indication for such previously approved Royalty Product or
additional Royalty Product (but not the same indication or same Royalty Product
in additional markets or countries).

Payment to the University by the Company shall be made within [ * ] days of the
achievement of the applicable milestone.

4.Section 4.4 shall be deleted.

 

153205147 v1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

--------------------------------------------------------------------------------

 

5.With respect to the United States Patent Application No. [ * ] filed in [ * ]
and any divisionals, continuations or continuations in part thereof or foreign
counterparts filed relating to the foregoing, the Company shall pay no more than
a [ * ] royalty in total to the University and/or University of South Florida on
sales of Royalty Products and to the extent that questions of inventorship arise
as to whether the patent covers such Royalty Product or whether the University
should be included as an assignee to such patent, such issue shall be resolved
by mutually agreed upon third party patent attorney. The royalty shall be
allocated based upon the proportion of patents held by each institution or such
other reasonable method of allocation agreed to by the Parties in good faith.
For example, assuming that no other offsets apply, if University has 1
solely-held patent, University of South Florida has 3  solely-held patents and
they jointly- hold 1 patent, then University of South Florida would be entitled
to 70% (3.5/5) and the University would be entitled to 30% (1.5/5) of the [ * ]
royalty. Accordingly, the University of South Florida would receive a [ * ]
royalty and the University would receive a [ * ] royalty.   This Section 5 would
not be effective unless University of South Florida agrees to a comparable
provision.

6.Section 6.1 is amended to add the following sentence:

The University agrees that the Company shall control the prosecution and
maintenance of the United States Patent Applications filed on [ * ] entitled [ *
] and any other Patent Rights Patents.

Except as set forth above, the 1997 License Agreement shall remain in full force
and effect in accordance with all other terms and conditions specified therein.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth below.

 

UNIVERSITY OF MIAMI

 

 

 

 

 

 

 

 

 

/s/Alan Fish

 

Date:

 

8/5/99

 

 

 

 

 

FIBROGEN, INC.

 

 

 

 

 

 

 

 

 

/s/Thomas B. Neff

 

Date:

 

8/3/99

Thomas B. Neff

 

 

 

 

Chief Executive Officer

 

 

 

 

 

153205147 v1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.